DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fred (US 2937294).
	Regarding claim 1, Fred discloses:
A lubricant supported electric motor (abstract, mention of oil in C3 ll 22-24) comprising: 
a stator (10) presenting an outer raceway (18); 
a rotor (11) extending along an axis and rotatably disposed within said stator (10) to present an inner raceway (19) disposed in spaced relationship with said outer raceway (18) to define a gap (R) therebetween; 

for maintaining consistent support of said rotor (11) over a wide range of operating speeds and dynamic situations encountered by the lubricant supported electric motor during operation (C1 ll 51-61, C3 ll 3-30).

Regarding claim 2/1, Fred discloses wherein said outer raceway (18) of said stator includes said non-circular, cross-sectional profile (Fig 2).

Regarding claim 3/2, Fred discloses wherein said outer raceway (18) of said stator (10) having an ovalized cross-sectional profile (Fig 2).

Regarding claim 4/2, Fred discloses wherein said outer raceway (18) of said stator (10) having an offset ramp (by 17) cross-sectional profile.

Regarding claim 5/4, Fred discloses wherein said outer raceway (18) of said stator (10)  includes a semi-circular top portion and a semi-circular bottom portion arranged opposite to one another (see annotated Fig 2 below) about a plane extending along the axis, and wherein each of said semi-circular top and bottom portions extend clockwise about the axis from a first end to a second end (16,17), with said top and bottom portions each being ramped radially inwards from said first end to said second end (16,17).

    PNG
    media_image1.png
    803
    700
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fred (US 2937294) in view of Hayden et al.  (ES 2403379).
Regarding claim 6/1, Fred does not disclose wherein said inner raceway of said rotor includes said non-circular, cross-sectional profile.
	Hayden et al. discloses a device wherein said inner raceway of said rotor includes said non-circular, cross-sectional profile (Fig 7C, para 6 from bottom of description).

The motivation to do so would be based on available space, desired lubrication and desired freedom of movement between races.

Regarding claim 7/6, Fred does not disclose wherein said inner raceway of said rotor having an ovalized cross-sectional profile.
	Hayden et al. discloses a device wherein said inner raceway of said rotor having an ovalized cross-sectional profile, (para 6 from bottom of description –“Other known bearing configurations can also be used”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fred wherein said inner raceway of said rotor having an ovalized cross-sectional profile, as Hayden et al. discloses.
The motivation to do so would be based on available space, desired lubrication and desired freedom of movement between races.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fred (US 2937294) in view of JP 6260392.
Regarding claim 8/1, Fred does not disclose wherein said rotor is operably connected to a final drive device that is interconnected to a wheel of a vehicle.
JP 6260392 discloses a device wherein said rotor is operably connected to a final drive device that is interconnected to a wheel of a vehicle (para 2 of description), 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Fred wherein said rotor is operably connected to a final drive device that is interconnected to a wheel of a vehicle, as JP 6260392 discloses.
The motivation to do so is that it would permit one to interconnect it to a wheel of a vehicle (para 2 of description of JP 6260392).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834